Title: To George Washington from Robert Dinwiddie, 8 May 1756
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Williamsburg May 8th 1756

Your Letter of the 3d I recd Yesterday, & observe its Contents. I have recd the Indian Scalp & I doubt not but many more were killed in that small Skermish.
I am glad the Indians are gone over the Mountains, but I cannot think they were so numerous as represented, unless they have prevailed on the Twightwees to join with them; I am of Opinion if You cou’d send a Message to them by some trusty Indian, to let them know our Intentions against the French, & the Number of Warriors sent by their Father the King, to exterpate the French, & to protect their Lands, they wou’d continue steady in our Interest, for they will never forget the Insults & Murders committed against them by the French in the Year 1752.
We must not be too secure, for probably the Indians are gone to the Fort with their Plunder & may return reinforced, or more probable are ordered to the Northwd where the greatest Push is intended against them, but we must be on our Guard.
I have by this Express wrote to Fredericksburg to stop the rest of the Militia from marching to Winchester; And the Draughts from the different Counties to compleat Your Regiment, I have ordered to be marched to Fredericksburg by the Majors of each County, where I expect they will be the End of this Month; I therefore desire You to send some of the best & most sedate of Your Officers to Fredericksburg by the last of this Month to receive them from the different Majors to be march’d to You.
A Chain of Forts are proposed, & an Association of Gentlemen will march from the North to the South, with Your Advice to propose the proper Places to erect these Forts.
I have given Orders to be particularly careful in making the Draughts from each County, by choosing the best of their Young Men. As to the Plan of Operations, what can I concert when our neighbouring Colonies are asleep & afford us no Assistance? no Great Guns or Ingineers to attack their Fort which I much desired to be on the Offensive, but as we are now situated we can only remain on the Defensive to protect our Frontiers, unless we shou’d be assisted by Lord Loudon, for which

Purpose Colo. Ludwell goes to New York with a Representation of our present Affairs, & to desire his Assistance, which, if agreed to, I fear will come too late for this Year—So that on the whole I must depend on Your conducting the Forces in the most eligible manner for the protection of the People on our Frontiers; by perswading the Inhabitants to return to their Plantations, & directing by proper Signals their retiring to the Forts contiguous to them on any Emergency. When the Draughts arrive with You, You will then be able to dispose of Your Forces in a more regular Manner, by each Captain’s having the Command of his own Company, at such Places, as You, by a Council of War may order, & their Pay may then be properly sent to them.
I cou’d not prevail with the Assembly to put the Articles of War in Force, but as it is now, by their Act, You may conduct them pretty well; & I think the Act provides against Cowardice or Corresponding with the Enemy; & as to other Neglects, You may venture to take it upon Yourself by inflicting Corporal Punishment for quiting their Post, or Sleeping on their Post. The Assembly was Prorogued last Friday, so Nothing more can be expected at present. I hope e’er this You have Militia sufficient till the Draughts join You, having stop’d any more marching to Winchester. I suppose this will be delivered You at Fort Cumberland, where I doubt not You will find Affairs in a much better Condition than were represented here.
Cloths for the Men I cannot supply, as no Ships are arrived; I think the Men lately enlisted, if not Clothed, shou’d have no Stopage made, if that will please them till clothed; You shou’d have wrote to the Treasurer on that head as You know I do not meddle with their Money.
The Commissary must be with You before this, he carried some Money with him & I spoke to the Treasurer to send him more—I am sensible You must have much Fatigue, but hope soon Affairs will be more regular than it possibly cou’d be under the late great Surprize & unexpected Invasion.
I send You a Death Warrant for shooting Sergeant Lewis, which I doubt not You will order to be executed, by having as many of the Forces present as You can, that he may be a public Example to deter others from such like Offences; You are to fill up the Blank to the Day You may think most proper, declaring the Crime for which he suffers.

I paid Jenkins to the Time You was order’d a Military Chest, & You are to continue to pay him as it’s a necessary Service, & I shall support You therein.
Pray God protect & direct You in every Thing for the Service of the King & Country And I remain with Esteem & Regard Sir Your most humble Servant

Robt Dinwiddie


Enclos’d You have the Act of Assembly. If more of the Militia are with You, than You have occasion for, order them back.

